741 So. 2d 1199 (1999)
Lines VAL, Appellant,
v.
STATE of Florida, Appellee.
No. 98-0880.
District Court of Appeal of Florida, Fourth District.
September 22, 1999.
*1200 Raag Singhal of The Law Offices of Kaplan & Singhal, P.A., Special Public Defender, Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
SHAHOOD, J.
Appellant, Lines Val, appeals his sentence, alleging that he was sentenced pursuant to an erroneously prepared scoresheet. Appellee concedes, and we agree, that under White v. State, 714 So. 2d 440 (Fla.1998), it was error to include an additional 18 points for use of a firearm because a three-year mandatory minimum was already required for the attempted murder with a firearm count.
Appellee urges, however, that the error is harmless since the sentence imposed falls within the recommended range. Thus, there is no need to remand for resentencing. As we concluded in Smith v. State, 685 So. 2d 979 (Fla. 4th DCA 1997), although the sentence imposed in this case falls within the permitted range of a properly prepared scoresheet, we cannot conclude with certainty that appellant's sentence would have been the same if the trial court had used a properly prepared scoresheet. See also Shabazz v. State, 674 So. 2d 920 (Fla. 4th DCA 1996).
Accordingly, we remand for resentencing based on a properly prepared scoresheet.
POLEN, J., and GLICKSTEIN, HUGH S., Senior Judge, concur.